DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on October 28, 2021 in which claims 21-40 are presented for examination; of which claims 21, 26 and 26 were amended; claims 1-20 were canceled.
Response to Arguments
Applicant’s arguments, see Remarks filed on October 28, 2021, with respect to the rejection(s) of claim(s) 21-40 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (reformulated) over Hayashi US Patent no. 9,092,141 in view of Adrangi Us Publication No. 2002/0087797. And, over Hayashi US Patent no. 9,092,141 in view of Khakpour et al. US Publication No. 2015/0350365.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2021 and December 17, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi US Patent no. 9,092,141 in view of Adrangi Us Publication No. 2002/0087797.

Regarding claim 21, Hayashi discloses “a memory management system” (Figures 1, 2, Component 380) comprising: “a tier of data storage locations” (Figure 1, Component 360, Abstract describing a management server that controls a storage subsystem based on the cache status on a server. In accordance with one aspect, a system comprises: a storage system operable to couple to a server and to manage a plurality of storage tiers, each of the plurality of storage tiers operable to store data sent from the server; and a management computer operable to manage a storage tier of the plurality of storage tiers for storing data based on whether the data is stored in a cache memory in the server or not); and “a request management unit comprising a physical processor”(management server 380 comprises a CPU 381),  the request management unit (management server 380) configured to: “retrieve the requested target resource from the data storage location” (See Hayashi Col. 1, line 56-60 describing objects are moved based on the number of access to the objects. The management server gets object performance information from the server, decides the location of objects based on the number of access to the objects, commands the server to cache the objects). In addition, Hayashi discloses selecting a data storage location from the tier other than a lowest data storage location in the tier based at least partly on the request measure associated with the requested target resource” (Col. 1, lines 48-49 describing other objects that have many write accesses can be located on a higher tier) for retrieval of the requested target resource by providing some embodiments, the storage system comprises a storage controller to manage storage of a data at a location selected among the plurality of storage tiers (Col. 2, lines 18-21) based on measured associate with the target resource (as based on a location policy for the data). The storage system comprises a storage controller which is configured, if a data is not stored in the cache memory of the server, to manage storage of the data at a location selected among the plurality of storage tiers (Col. 2, lines 36-39). The storage system comprises a storage controller which is configured, if a data is not stored in the cache memory of the server, to manage storage of the data at a location selected among the plurality of storage tiers based on a program data location policy that specifies tier selection for data location depending upon which computer program of a plurality of computer programs accesses the data (Col. 2, lines 53-59).  The storage system comprises a storage controller which is configured, if a volume page is not stored in the cache memory of the server, to manage storage of the volume page at a location selected among the plurality of storage tiers (Col. 2, line 65-Col 3, line 2). The module is configured to receive input of a location policy and to manage storage of a data in the storage system at a location selected among the plurality of storage tiers based on the location policy for the data (Col. 3, lines 12-15). It is noted however, Hayashi did not specifically detail the aspects of “determine a request measure associated with a requested target resource” as recited in the instant claim 21. On the other hand, Adrangi achieved the aforementioned claimed features by providing a system and method for caching files; wherein, Popularity values are calculated for a plurality of files over a period of time. The popularity values are then used to determine which files should be cached at various remote sites. Once the caches are filled, the popularity values associated with the cached files are periodically compared with the popularity values of uncached content. Generally, if the popularity of an uncached file is greater than the popularity of a cached file, then the cached file will be replaced. However, numerous different variables may be factored into the caching determination including, for example, the size of the file, the required bitrate of the file, the identity of the owner of the file, and/or the type of file (See Adrangi Title, Abstract). In particular, Adrangi discloses “determine a request measure associated with a requested target resource” (Figure 6, Component 500; Paragraph 0035 describing a request history list and/or a file hit history list for determining whether a particular file should be cached locally…); “select a data storage location from the tier other than a lowest data storage location in the tier based at least partly on the request measure associated with the requested target resource” (See Adrangi Paragraphs 0037, 0040, 0041, 0042 describing selection of a central database based on the request measure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the cache management system of Adrangi with the memory management describing by Hayashi because that would have enhanced the versatility of Adrangi et al. by allowing it to effectively cache files while using a more intelligent system and method for caching popular network content.

As per claim 22, Hayashi discloses “wherein each data storage location in the tier comprises one or more cache servers” (Figures 1-2; Col. 6, line 38-Col. 7, line 11).

As per claim 23, Hayashi discloses “wherein a highest data storage location in the tier comprises one or more origin servers of a content provider” (Figure 3, Col. 7, lines 15-60; Figure 6; Col. 8, line 25-30). 

As per claim 24, Adrangi discloses “wherein the request management unit is further configured to maintain a resource tracking index for tracking request measures associated with resources” (Paragraph 0042).

See Adrangi Paragraphs 0037, 0040, 0041, 0042 describing selection of a central database based on the request measure).

Regarding claim 26, Hayashi discloses “a computer implemented method” (Figures 1, 2, Component 380) comprising: “a tier of data storage locations” (Figure 1, Component 360, Abstract describing a management server that controls a storage subsystem based on the cache status on a server. In accordance with one aspect, a system comprises: a storage system operable to couple to a server and to manage a plurality of storage tiers, each of the plurality of storage tiers operable to store data sent from the server; and a management computer operable to manage a storage tier of the plurality of storage tiers for storing data based on whether the data is stored in a cache memory in the server or not); (management server 380 comprises a CPU 381),  the request management unit (management server 380) configured to: retrieving the resource from the first memory location; and transmitting the resource to the requestor” (See Hayashi Col. 1, line 56-60 describing objects are moved based on the number of access to the objects. The management server gets object performance information from the server, decides the location of objects based on the number of access to the objects, commands the server to cache the objects). In addition, Hayashi discloses selecting a data storage location from the tier other than a lowest data storage location in the tier based at least partly on the request measure associated with the requested target resource” (Col. 1, lines 48-49 describing other objects that have many write accesses can be located on a higher tier) for retrieval of the requested target resource by providing some embodiments, the storage system comprises a storage controller to manage storage of a data at a location selected among the plurality of storage tiers (Col. 2, lines 18-21) based on measured associate with the target resource (as based on a location policy for the data). The storage system comprises a storage controller which is configured, if a data is not stored in the cache memory of the server, to manage storage of the data at a location selected among the plurality of storage tiers (Col. 2, lines 36-39). The storage system comprises a storage controller which is configured, if a data is not stored in the cache memory of the server, to manage storage of the data at a location selected among the plurality of storage tiers based on a program data location policy that specifies tier selection for data location depending upon which computer program of a plurality of computer programs accesses the data (Col. 2, lines 53-59).  The storage system comprises a storage controller which is configured, if a volume page is not stored in the cache memory of the server, to manage storage of the volume page at a location selected among the plurality of storage tiers (Col. 2, line 65-Col 3, line 2). The module is configured to receive input of a location policy and to manage storage of a data in the storage system at a location selected among the plurality of storage tiers based on the location policy for the data (Col. 3, lines 12-15). It is noted however, Hayashi did not specifically detail the aspects of “determine a request measure associated with a requested target by providing a system and method for caching files; wherein, Popularity values are calculated for a plurality of files over a period of time. The popularity values are then used to determine which files should be cached at various remote sites. Once the caches are filled, the popularity values associated with the cached files are periodically compared with the popularity values of uncached content. Generally, if the popularity of an uncached file is greater than the popularity of a cached file, then the cached file will be replaced. However, numerous different variables may be factored into the caching determination including, for example, the size of the file, the required bitrate of the file, the identity of the owner of the file, and/or the type of file (See Adrangi Title, Abstract). In particular, Adrangi discloses “determine a request measure associated with a requested target resource” (Figure 6, Component 500; Paragraph 0035 describing a request history list and/or a file hit history list for determining whether a particular file should be cached locally…); “select a data storage location from the tier other than a lowest data storage location in the tier based at least partly on the request measure associated with the requested target resource” (See Adrangi Paragraphs 0037, 0040, 0041, 0042 describing selection of a central database based on the request measure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the cache management system of Adrangi with the memory management describing by Hayashi because that would have enhanced the versatility of Adrangi et al. by allowing it to 

As per claims 27-28, Hayashi discloses “wherein different memory locations in the hierarchy are associated with different latencies; wherein a lowest memory location in the hierarchy is associated with a lowest latency among the memory locations in the hierarchy” (Figure 3 showing different memory locations 366, 367 with different latencies).

As per claim 29, Hayashi discloses “wherein the first memory location corresponds to a memory location superior to the lowest memory location in the hierarchy” (Figures 1-3).

As per claim 30, Hayashi discloses “bypassing a plurality of memory locations in the hierarchy inferior to the first memory location for retrieval of the resource” (Figures 7-14; Col. 8, line 31-Col. 10, line 4).

As per claim 31, Hayashi discloses “wherein a second request for the resource is received at a server on the first memory location, and wherein the server transmits a third request for the resource to a memory location in the hierarchy superior to the first memory location” (See Management server 380).

As per claim 32, Adrangi discloses “determining the request measure associated with the resource based at least partly on a measure of frequency or recency of requests for See Adrangi Paragraphs 0037, 0040, 0041, 0042 describing selection of a central database based on the request measure).

As per claims 33-34, Adrangi discloses “wherein selecting the first memory location in the hierarchy comprises selecting the first memory location in accordance with a relationship between request measures and the memory locations in the hierarchy”; “updating the relationship in accordance with a pattern of resource requests received during a predefined recent period of time” by providing a system and method for caching files; wherein, Popularity values are calculated for a plurality of files over a period of time. The popularity values are then used to determine which files should be cached at various remote sites. Once the caches are filled, the popularity values associated with the cached files are periodically compared with the popularity values of uncached content. Generally, if the popularity of an uncached file is greater than the popularity of a cached file, then the cached file will be replaced. However, numerous different variables may be factored into the caching determination including, for example, the size of the file, the required bitrate of the file, the identity of the owner of the file, and/or the type of file (See Adrangi Title, Abstract).

As per claim 35, Adrangi discloses “wherein the resource corresponds to at least a portion of one of an audio presentation, video presentation, audiovisual presentation, movie, television show, video, or podcast” (Paragraphs 0028, 0038).
36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi US Patent no. 9,092,141 in view of Khakpour et al. US Publication No. 2015/0350365.

Regarding claim 36, Hayashi discloses “a non-transitory computer storage having stored thereon instructions that, when executed by a computer system configured to communicate with one or more client devices and with a content provider” (Figures 1, 2, Component 380; Figure 1, Component 360, Abstract describing a management server that controls a storage subsystem based on the cache status on a server. In accordance with one aspect, a system comprises: a storage system operable to couple to a server and to manage a plurality of storage tiers, each of the plurality of storage tiers operable to store data sent from the server; and a management computer operable to manage a storage tier of the plurality of storage tiers for storing data based on whether the data is stored in a cache memory in the server or not); cause the computer system to “retrieve the resource from the first data storage level; and cause return of the resource to the requestor” (See Hayashi Col. 1, line 56-60 describing objects are moved based on the number of access to the objects. The management server gets object performance information from the server, decides the location of objects based on the number of access to the objects, commands the server to cache the objects; Figure 20, Col. 10, line 60-Col. 11, line 45); “select a first data storage level from a hierarchy of data storage levels other than a most inferior data storage level in the hierarchy” (Figures 31-39; Col. 13, line 55-Col. 16, line 8). In addition, Hayashi discloses select a first data storage level from a hierarchy of data storage levels other than a most inferior data storage level in the hierarchy” (Col. 1, lines 48-49 describing other objects that have many write accesses can be located on a higher tier) for retrieval of the requested target resource by providing some embodiments, the storage system comprises a storage controller to manage storage of a data at a location selected among the plurality of storage tiers (Col. 2, lines 18-21). The storage system comprises a storage controller which is configured, if a data is not stored in the cache memory of the server, to manage storage of the data at a location selected among the plurality of storage tiers (Col. 2, lines 36-39). The storage system comprises a storage controller which is configured, if a data is not stored in the cache memory of the server, to manage storage of the data at a location selected among the plurality of storage tiers based on a program data location policy that specifies tier selection for data location depending upon which computer program of a plurality of computer programs accesses the data (Col. 2, lines 53-59).  The storage system comprises a storage controller which is configured, if a volume page is not stored in the cache memory of the server, to manage storage of the volume page at a location selected among the plurality of storage tiers (Col. 2, line 65-Col 3, line 2). The module is configured to receive input of a location policy and to manage storage of a data in the storage system at a location selected among the plurality of storage tiers based on the location policy for the data (Col. 3, lines 12-15). It is noted however, Hayashi did not specifically detail the aspects of “based at least partly on an indication of a likelihood that the resource would be requested by a requestor” as recited in the instant claim 36. On the other See Khakpour et al. Abstract describing probability based caching, whereby a probability value determines in part whether content identified by an incoming request should be cached or not. Some embodiments further set forth probability based eviction, whereby a probability value determines in part whether cached content should be evicted from the cache. Selection of the content for possible eviction can be based on recency and/or frequency of the content being requested. Paragraphs 0016, 0018-0020, 0038, 0045-0047, 0050, 0075, 0088, 0090, 0095, 0097, 0099 describing selection of a cache levels based on likelihood and probability of a request). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the cache management system of Khakpour et al. with the memory management describing by Hayashi because that would have enhanced the versatility of Hayashi by allowing it to effectively cache files while using a more intelligent system and method for caching popular network content.

As per claim 37, Khakpour et al. disclose “wherein the instructions further cause the computer system to receive, from an external source, information indicating the likelihoods that a plurality of resources including the resource would be requested” (See Khakpour et al. Abstract describing probability based caching, whereby a probability value determines in part whether content identified by an incoming request should be cached or not. Some embodiments further set forth probability based eviction, whereby a probability value determines in part whether cached content should be evicted from the cache. Selection of the content for possible eviction can be based on recency and/or frequency of the content being requested. Paragraphs 0016, 0018-0020, 0038, 0045-0047, 0050, 0075, 0088, 0090, 0095, 0097, 0099 describing selection of a cache levels based on likelihood and probability of a request).

As per claim 38, Khakpour et al. disclose “wherein the information is based at least partly on one or more requests for the resource received at the external source” (See Khakpour et al. Abstract describing probability based caching, whereby a probability value determines in part whether content identified by an incoming request should be cached or not. Some embodiments further set forth probability based eviction, whereby a probability value determines in part whether cached content should be evicted from the cache. Selection of the content for possible eviction can be based on recency and/or frequency of the content being requested. Paragraphs 0016, 0018-0020, 0038, 0045-0047, 0050, 0075, 0088, 0090, 0095, 0097, 0099 describing selection of a cache levels based on likelihood and probability of a request).

As per claim 39, Khakpour et al. disclose “wherein the instructions further cause the computer system to determine a second likelihood associated with the resource based at least in part on the information” (See Khakpour et al. Abstract describing probability based caching, whereby a probability value determines in part whether content identified by an incoming request should be cached or not. Some embodiments further set forth probability based eviction, whereby a probability value determines in part whether cached content should be evicted from the cache. Selection of the content for possible eviction can be based on recency and/or frequency of the content being requested. Paragraphs 0016, 0018-0020, 0038, 0045-0047, 0050, 0075, 0088, 0090, 0095, 0097, 0099 describing selection of a cache levels based on likelihood and probability of a request).

As per claim 40, Khakpour et al. disclose “wherein the instructions further cause the computer system to: update the likelihood that the resource would be requested so that the updated likelihood is mapped to a second data storage level in the hierarchy; and in response to a second request for the resource from a second requestor, select the second data storage level in the hierarchy based at least partly on the updated likelihood” (See Khakpour et al. Abstract describing probability based caching, whereby a probability value determines in part whether content identified by an incoming request should be cached or not. Some embodiments further set forth probability based eviction, whereby a probability value determines in part whether cached content should be evicted from the cache. Selection of the content for possible eviction can be based on recency and/or frequency of the content being requested. Paragraphs 0016, 0018-0020, 0038, 0045-0047, 0050, 0075, 0088, 0090, 0095, 0097, 0099 describing selection of a cache levels based on likelihood and probability of a request).


Remarks
The Applicant argued that Hayashi and Adrangi failed to show “determine a request measure associated with a requested target resource; for retrieval of the requested target resource, select a data storage location from the tier other than a lowest data storage location in the tier based at least partly on the request measure associated with the requested target resource”. The Examiner disagrees because Hayashi discloses selecting a data storage location from the tier other than a lowest data storage location in the tier based at least partly on the request measure associated with the requested target resource” (Col. 1, lines 48-49 describing other objects that have many write accesses can be located on a higher tier) for retrieval of the requested target resource by providing some embodiments, the storage system comprises a storage controller to manage storage of a data at a location selected among the plurality of storage tiers (Col. 2, lines 18-21) based on measured associate with the target resource (as based on a location policy for the data). The storage system comprises a storage controller which is configured, if a data is not stored in the cache memory of the server, to manage storage of the data at a location selected among the plurality of storage tiers (Col. 2, lines 36-39). The storage system comprises a storage controller which is configured, if a data is not stored in the cache memory of the server, to manage storage of the data at a location selected among the plurality of storage tiers based on a program data location policy that specifies tier selection for data location depending upon which computer program of a plurality of computer programs accesses the data (Col. 2, lines 53-59).  The storage system comprises a storage controller which is configured, if a volume page is not stored in the cache memory of the server, to manage storage of the volume page at a location selected among the plurality of storage tiers (Col. 2, line 65-Col 3, line 2). The module is configured to receive input of a location policy and to manage storage of a data in the storage system at a location selected among the plurality of storage tiers based on the location policy for the data (Col. 3, lines 12-15). Further, Adrandi provides a system and method for caching files; wherein, Popularity values are calculated for a plurality of files over a period of time. The popularity values are then used to determine which files should be cached at various remote sites. Once the caches are filled, the popularity values associated with the cached files are periodically compared with the popularity values of uncached content. Generally, if the popularity of an uncached file is greater than the popularity of a cached file, then the cached file will be replaced. However, numerous different variables may be factored into the caching determination including, for example, the size of the file, the required bitrate of the file, the identity of the owner of the file, and/or the type of file (See Adrangi Title, Abstract). In particular, Adrangi discloses “determine a request measure associated with a requested target resource” (Figure 6, Component 500; Paragraph 0035 describing a request history list and/or a file hit history list for determining whether a particular file should be cached locally…); “select a data storage location from the tier other than a lowest data storage location in the tier based at least partly on the request measure associated with the requested target resource” See Adrangi Paragraphs 0037, 0040, 0041, 0042 describing selection of a central database based on the request measure.

The Applicant also argued that Hayashi and Khakpour failed to teach “for retrieval of a resource, select a first data storage level from a hierarchy of data storage levels other than a most inferior data storage level in the hierarchy based at least partly on an indication of a likelihood that the resource would be requested by a requestor”. The Examiner disagrees because Hayashi discloses select a first data storage level from a hierarchy of data storage levels other than a most inferior data storage level in the hierarchy” (Col. 1, lines 48-49 describing other objects that have many write accesses can be located on a higher tier) for retrieval of the requested target resource by providing some embodiments, the storage system comprises a storage controller to manage storage of a data at a location selected among the plurality of storage tiers (Col. 2, lines 18-21). The storage system comprises a storage controller which is configured, if a data is not stored in the cache memory of the server, to manage storage of the data at a location selected among the plurality of storage tiers (Col. 2, lines 36-39). The storage system comprises a storage controller which is configured, if a data is not stored in the cache memory of the server, to manage storage of the data at a location selected among the plurality of storage tiers based on a program data location policy that specifies tier selection for data location depending upon which computer program of a plurality of computer programs accesses the data (Col. 2, lines 53-59).  The storage system comprises a storage controller which is configured, if a volume page is not stored in the cache memory of the server, to manage storage of the volume page at a location selected among the plurality of storage tiers (Col. 2, line 65-Col 3, line 2). The module is configured to receive input of a location policy and to manage storage of a data in the storage system at a location selected among the plurality of storage tiers based on the location policy for the data (Col. 3, lines 12-15). Further, (See Khakpour et al. Abstract describing probability based caching, whereby a probability value determines in part whether content identified by an incoming request should be cached or not. Some embodiments further set forth probability based eviction, whereby a probability value determines in part whether cached content should be evicted from the cache. Selection of the content for possible eviction can be based on recency and/or frequency of the content being requested. Paragraphs 0016, 0018-0020, 0038, 0045-0047, 0050, 0075, 0088, 0090, 0095, 0097, 0099 describing selection of a cache levels based on likelihood and probability of a request).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 25, 2022